Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing BlackRock MuniYield Arizona Fund, Inc. Schedule of Investments as of January 31, 2008 (Unaudited) (In Thousands) Face Amount Municipal Bonds Value Arizona - 134.7% $ 1,000 Arizona Educational Loan Marketing Corporation, Educational Loan Revenue Refunding Bonds, AMT, Junior Sub-Series, 6.30% due 12/01/2008 $ 1,006 Arizona Health Facilities Authority Revenue Bonds (Banner Health System), Series A, 5% due 1/01/2025 Arizona Health Facilities Authority Revenue Bonds (Catholic Healthcare West), Series A, 6.625% due 7/01/2020 Arizona Student Loan Acquisition Authority, Student Loan Revenue Refunding Bonds, AMT, Junior Subordinated Series B-1, 6.15% due 5/01/2029 Arizona Student Loan Acquisition Authority, Student Loan Revenue Refunding Bonds, AMT, Senior-Series A-1, 5.90% due 5/01/2024 Arizona Tourism and Sports Authority, Tax Revenue Bonds (Baseball Training Facilities Project), 5% due 7/01/2016 Downtown Phoenix Hotel Corporation, Arizona, Revenue Bonds, Senior Series A, 5% due 7/01/2036 (c) Downtown Phoenix Hotel Corporation, Arizona, Revenue Bonds, Sub-Series B, 5% due 7/01/2036 (c) Flagstaff, Arizona, Aspen Place at the Sawmill Improvement District, Special Assessment Improvement Bonds, 5% due 1/01/2032 Gila County, Arizona, Unified School District Number 10 (Payson), GO (School Improvement Project of 2006), Series A, 1% due 7/01/2027 (a) Gilbert, Arizona, Water Resource Municipal Property Corporation, Water System Development Fee and Utility Revenue Bonds, Subordinated Lien, 5% due 10/01/2029 (g) Gladden Farms Community Facilities District, Arizona, GO, 5.50% due 7/15/2031 Glendale, Arizona, IDA, Revenue Refunding Bonds (Midwestern University), 5% due 5/15/2031 Greater Arizona Development Authority, Infrastructure Revenue Bonds, Series B, 5% due 8/01/2030 (g) Maricopa County, Arizona, IDA, Education Revenue Bonds (Arizona Charter Schools Project 1), Series A, 6.625% due 7/01/2020 Maricopa County, Arizona, IDA, Health Facilities Revenue Refunding Bonds (Catholic Healthcare West Project), Series A, 5.25% due 7/01/2032 Maricopa County, Arizona, IDA, Hospital Facility Revenue Refunding Bonds (Samaritan Health Services), Series A, 7% due 12/01/2016 (b)(g) Maricopa County, Arizona, IDA, S/F Mortgage Revenue Bonds, AMT, Series 3-B, 5.25% due 8/01/2038 (d)(e) Maricopa County, Arizona, Peoria Unified School District Number 11, GO, Second Series, 5% due 7/01/2025 (c) Maricopa County, Arizona, Pollution Control Corporation, PCR, Refunding (Public Service Company of New Mexico Project), Series A, 6.30% due 12/01/2026 Portfolio Abbreviations To simplify the listings of BlackRock MuniYield Arizona Fund, Inc.'s portfolio holdings in the Schedule of Investments, we have abbreviated the names of many of the securities according to the list below. AMT Alternative Minimum Tax (subject to) COP Certificates of Participation GO General Obligation Bonds IDA Industrial Development Authority PCR Pollution Control Revenue Bonds S/F Single-Family 1 BlackRock MuniYield Arizona Fund, Inc. Schedule of Investments as of January 31, 2008 (Unaudited) (In Thousands) Face Amount Municipal Bonds Value $ 1,000 Maricopa County, Arizona, Scottsdale Unified School District Number 48, GO, 6.60% due 7/01/2012 $ 1,164 Maricopa County, Arizona, Tempe Elementary Unified School District Number 3, GO, Refunding, 7.50% due 7/01/2010 (c) Maricopa County, Arizona, Unified School District Number 090, School Improvement, GO (Saddle Mountain), Series A, 5% due 7/01/2014 Mesa, Arizona, IDA Revenue Bonds (Discovery Health Systems), Series A, 5.625% due 1/01/2010 (g)(h) Phoenix and Pima County, Arizona, IDA, S/F Mortgage Revenue Refunding Bonds, AMT, Series 2007-1, 5.25% due 8/01/2038 (d)(e) Phoenix, Arizona, Civic Improvement Corporation, Excise Tax Revenue Bonds (Civic Plaza Expansion Project), Sub-Series A, 5% due 7/01/2035 (c) Phoenix, Arizona, Civic Improvement Corporation, Senior Lien Airport Revenue Bonds, AMT, Series B, 5.25% due 7/01/2032 (c) Phoenix, Arizona, Civic Improvement Corporation, Water System Revenue Refunding Bonds, Junior Lien, 5.50% due 7/01/2020 (c) Phoenix, Arizona, IDA, S/F Mortgage Revenue Bonds, AMT, Series 2007-2, 5.50% due 8/01/2038 (d)(e) Pima County, Arizona, IDA, Education Revenue Bonds (American Charter Schools Foundation), Series A, 5.625% due 7/01/2038 Pima County, Arizona, IDA, Education Revenue Bonds (Arizona Charter Schools Project), Series C, 6.70% due 7/01/2021 Pima County, Arizona, IDA, Education Revenue Bonds (Arizona Charter Schools Project), Series C, 6.75% due 7/01/2031 Pima County, Arizona, IDA, Education Revenue Refunding Bonds (Arizona Charter Schools Project), Series O, 5% due 7/01/2026 Pima County, Arizona, IDA, Education Revenue Refunding Bonds (Arizona Charter Schools Project II), Series A, 6.75% due 7/01/2011 (h) Pima County, Arizona, IDA, Education Revenue Refunding Bonds (Arizona Charter Schools Project II), Series A, 6.75% due 7/01/2021 Pima County, Arizona, Unified School District Number 1 (Tucson), GO, Refunding, 7.50% due 7/01/2009 (c) Pima County, Arizona, Unified School District Number 1 (Tucson), GO, Series C, 5% due 7/01/2027 (c) Pinal County, Arizona, COP, 5% due 12/01/2026 Pinal County, Arizona, COP, 5% due 12/01/2029 Pinal County, Arizona, IDA, Wastewater Revenue Bonds (San Manuel Facilities Project), AMT, 6.25% due 6/01/2026 Queen Creek Improvement District Number 001, Arizona, Special Assessment Bonds, 5% due 1/01/2032 Salt River Project, Arizona, Agriculture Improvement and Power District, Electric System Revenue Refunding Bonds, Series A, 5% due 1/01/2035 Salt Verde Financial Corporation, Arizona, Senior Gas Revenue Bonds, 5% due 12/01/2037 Scottsdale, Arizona, IDA, Hospital Revenue Bonds (Scottsdale Healthcare), 5.80% due 12/01/2011 (h) Show Low, Arizona, IDA, Hospital Revenue Bonds (Navapache Regional Medical Center), 5% due 12/01/2035 (i) South Campus Group LLC, Arizona Student Housing Revenue Bonds (Arizona State University South Campus Project), Series 2003, 5.625% due 9/01/2035 (g) Surprise Municipal Property Corporation, Arizona, Wastewater Development Impact Fee Revenue Bonds, 4.90% due 4/01/2032 Tucson and Pima County, Arizona, IDA, S/F Mortgage Revenue Refunding Bonds, AMT, Series B, 5.35% due 6/01/2047 (d)(e) Tucson, Arizona, IDA, Joint S/F Mortgage Revenue Refunding Bonds, AMT, Series A-1, 5.10% due 7/01/2038 (d)(e) Tucson, Arizona, IDA, Senior Living Facilities Revenue Bonds (Christian Care Tucson Inc. Project), Series A, 6.125% due 7/01/2010 (h)(i) University of Arizona, COP, Refunding, Series A, 5.125% due 6/01/2029 (a) University of Arizona, COP, Series B, 5% due 6/01/2028 (a) 2 BlackRock MuniYield Arizona Fund, Inc. Schedule of Investments as of January 31, 2008 (Unaudited) (In Thousands) Face Amount Municipal Bonds Value $ 1,275 Vistancia Community Facilities District, Arizona, GO, 6.75% due 7/15/2022 $ 1,367 Vistancia Community Facilities District, Arizona, GO, 5.75% due 7/15/2024 Yavapai County, Arizona, IDA, Hospital Facility Revenue Bonds (Yavapai Regional Medical Center), Series A, 6% due 8/01/2033 Yavapai County, Arizona, IDA, Solid Waste Disposal Revenue Bonds (Waste Management Inc. Project), AMT, Series A-1, 4.90% due 3/01/2028 Yuma County, Arizona, Library District, GO, 5% due 7/01/2026 (j) Guam - 1.6% Guam Government Waterworks Authority, Water and Wastewater System, Revenue Refunding Bonds, 5.875% due 7/01/2035 Puerto Rico - 18.0% Puerto Rico Commonwealth Highway and Transportation Authority, Highway Revenue Refunding Bonds, Series CC, 5.50% due 7/01/2031 (g) Puerto Rico Commonwealth Highway and Transportation Authority, Transportation Revenue Bonds, Series G, 5% due 7/01/2033 Puerto Rico Commonwealth Highway and Transportation Authority, Transportation Revenue Refunding Bonds, Series N, 5.25% due 7/01/2039 (c) Puerto Rico Commonwealth, Public Improvement, GO, 5.75% due 7/01/2010 (g) Puerto Rico Commonwealth, Public Improvement, GO, Series A, 5.125% due 7/01/2031 Puerto Rico Electric Power Authority, Power Revenue Bonds, Series TT, 5% due 7/01/2037 Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities Revenue Bonds (Cogeneration Facility-AES Puerto Rico Project), AMT, 6.625% due 6/01/2026 Puerto Rico Public Buildings Authority, Government Facilities Revenue Refunding Bonds, Series I, 5.25% due 7/01/2033 (m) Puerto Rico Public Buildings Authority, Government Facilities Revenue Refunding Bonds, Series N, 5.50% due 7/01/2027 (m) Total Municipal Bonds (Cost - $94,887) - 154.3% Municipal Bonds Transferred to Tender Option Bond Trusts (l) Arizona - 15.6% Arizona State University Revenue Bonds, 5.50% due 7/01/2012 (c) Total Municipal Bonds Transferred to Tender Option Bond Trusts (Cost - $9,022) - 15.6% Shares Held Short-Term Securities CMA Arizona Municipal Money Fund, 2.04% (f)(k) Total Short-Term Securities (Cost - $655) - 1.0% Total Investments (Cost - $104,564*) - 170.9% Other Assets Less Liabilities - 0.9% Liability for Trust Certificates, Including Interest Expense Payable - (7.0%) Preferred Stock, at Redemption Value - (64.8%) Net Assets Applicable to Common Stock - 100.0% $62,239 * The cost and unrealized appreciation (depreciation) of investments as of January 31, 2008, as computed for federal income tax purpose, were as follows: Aggregate cost $ 100,426 Gross unrealized appreciation $ 3,132 Gross unrealized depreciation Net unrealized appreciation $ 1,596 3 BlackRock MuniYield Arizona Fund, Inc. Schedule of Investments as of January 31, 2008 (Unaudited) (In Thousands) (a) AMBAC Insured. (b) Escrowed to maturity. (c) FGIC Insured. (d) FHLMC Collateralized. (e) FNMA/GNMA Collateralized. (f) Investments in companies considered to be an affiliate of the Fund, for purposes of Section 2(a)(3) of the Investment Company Act of 1940, were as follows: Net Dividend Affiliate Activity Income CMA Arizona Municipal Money Fund 4 $5 (g) MBIA Insured. (h) Prerefunded. (i) Radian Insured. (j) XL Capital Insured. (k) Represents the current yield as of January 31, 2008. (l) Securities represent underlying bonds transferred to a separate securitization trust established in a tender option bond transaction in which the Fund may have acquired the residual interest certificates. These securities serve as collateral in a financing transaction. (m) Commonwealth Guaranteed. 4
